DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered.
Claims 1, 3-4, 6, 8-10, 17-18 are pending and under consideration. The amendment filed on 07/24/2020 ha been entered. 
Priority
This application is a 371 of PGT/JP2G14/073372, tiled on 09/04/2014 and claim foreign priority of JP2013184387 filed on 03/05/2013. Acknowledgment is made of the certified copy has been filed in parent Application No. JP2013-184387, tiled on 04/04/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, 07/24/200, 08/06/2020, 08/31/2020, 10/14/2020, 10/22/2020, 12/10/2020, 01/13/2020, and 02/02/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure is considered by the examiner.
Withdrawn/Claim Rejections - 35 USC § 112/ Necessitated by Amendment
Claims 1, 3-6, 8-11, 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of applicant’s amendment dated 07/24/2020.
New/Claim Rejections - 35 USC § 112/ Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-4, 6, 8-10, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;
A method for producing dopaminergic neuron progenitor cells from pluripotent stem cells, said method comprising the steps of:
(a) culturing pluripotent stem cells on an Laminin 511E8 extracellular matrix in a medium containing BMP inhibitors, and A831-01, a neuropeptide Y for one day;
(b) replacing the medium of step (a) after the one day culture with a medium containing BMP inhibitors, and A831-01, a SHH signal-stimulating agent, FGF8 and a GSK3 inhibitor and further culturing the pluripotent stem cells for 6 days;
(c) replacing the medium of step (b) after the 6 day culture with a medium containing BMP inhibitors and a GSK3 inhibitor and further culturing the pluripotent stem cells for 5 days;
(d) sorting the pluripotent stem cells obtained in step (c);
(e) collecting Corin- and/or leucine-rich repeats and transmembrane domains 1 (Lrtm1-positive cells obtained from step (d) using an antibody, which binds to Corin and/or an antibody which binds to Lrtm1; and 
(f) culturing the cells obtained in Step (e) in suspension in a medium containing a neurotrophic factor, wherein step (e) is carried out for at least 7 days,

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
Nature of the Invention
The claims are drawn to a method for producing dopaminergic neuron progenitor cells from pluripotent stem cells, said method comprising the steps of: (i)    culturing pluripotent stem cells on an extracellular matrix in a medium containing a reagent(s) selected from the group consisting of a BMP inhibitor, a TGFP inhibitor, a Sonic hedgehog (SHH) signal-stimulating agent, FGF8, and a GSK3P inhibitor for at least 10 days, wherein step (i) comprises the steps of: (a)    culturing pluripotent stem cells on an extracellular matrix in a medium containing a BMP inhibitor and a TGF  inhibitor for at least one day: (b)    replacing the medium from  Step (a)  inhibitor, a SHH signal-stimulating agent, and FGF8 and further culturing the cells for at least one day; (c)    replacing the medium from Step (b) with a medium containing a BMP inhibitor, a TGF inhibitor, a SHH signal-stimulating agent, FGF8, and a GSK3inhibitor and further culturing the cells for at least one day; (d)    replacing the medium from Step (c) with a medium containing a BMP inhibitor and a GSK3inhibitor and further culturing the cells for at least one day: and (e)    suspending the cells obtained in Step (d); (ii)    collecting Corin- and/or leucine-rich repeats and transmembrane domains 1 (Lrtm1)-positive cells from the cells obtained in Step (e) of Step (i) using an antibody which binds to Corin and/or an antibody which binds to Lrtm1; and (iii) culturing the cells obtained in Step (ii) in suspension in a medium containing a neurotrophic factor, wherein Step (iii) is carried out for at least 7 days to obtain Corin positive neural progenitor cells.
Breadth of the Claims 
The claims are drawn to a method of culturing pluripotent stem cells on an extracellular matrix. As such, the breadth of the claims encompasses culturing pluripotent stem cells in any extracellular matrix. 
Guidance of the Specification and the Existence of Working Examples 
However, the specification more narrowly teaches that Human ES cells (KhES-1) were obtained; 404C2 and 836B3, which are human iPS cells produced by introducing Oct3/4, Sox2, Klf4, L-MYC, LIN28, and p53shRNA to human fibroblasts using an episomal vector, were received from Prof. Yamanaka at Kyoto (example 1, [0079]).  The ES cells and the iPS cells briefly, these cells were cultured in 6-well plates coated with Laminin 511E8 (example 1, [0079]).  The thus obtained ES cells or iPS cells were dissociated using TrypLE CTS (Life Technologies), and transferred to a 6-well plate coated with Laminin 511E8 (iMatrix-511, Nippi) 1(W AKO). On the next day (Day 1), the medium was replaced with Basal Medium A supplemented with 0.1 μM LDN193189, 0.5 μM A83-0l, 2 μM purmorphamine (WAKO), and 100 ng/mL FGF8 (W AKO). Two days later (Day 3), the medium was replaced with Basal Medium A supplemented with 0.1 μM LDN193189, 0.5 μM A83-0l, 2 μM 20 purmorphamine, 100 ng/mL FGF8, and 3 μM CHIR99021 (W AKO). Four days later (Day 7), the medium was replaced with Basal Medium A supplemented with 0.1 μM LDN193189 and 3 μM CHIR99021. Then, replacement of the medium was carried out once every day. The same experiment was carried out for 12 days except that Matrigel (BD), CELLstart (Invitrogen), or Laminin 111E8 was used instead of the coating agent described above, Laminin 511E8. As a result, PSANCAM-positive cells and Corin-positive cells were obtained with each of the coating agents, but the use of Laminin 511E8 resulted in a smaller number of remaining undifferentiated cells (Tra-1-60-positive cells) and the highest proportion of Corin positive cells (Fig. 2). Thus, it was found that, by performing adherent culture with Laminin 511E8 coating, a larger number of cells can be handled at one time, and a higher proportion of desired cells can be achieved. Laminin 511E8 was used as the coating agent in the following experiments [0081]. Five days after the culture in Basal Medium A supplemented with 0.1 μM LDN193189 and 3 μM CHIR99021 (Day 12), the cells were dissociated using TrypLE CTS, and suspended in Ca2+Mg2+ -free HBSS (Invitrogen) supplemented 2 0 with 2% FBS, 10 μM Y-27632 (W AKO), 20 mM D-glucose, and 50 μg/ml penicillin/streptomycin. The anti-Corin antibody was added to the suspension, and the resulting mixture was incubated at 4°C for 20 minutes, followed by sorting the cells using FACSAria II (BD) to collect Corin-positive cells The scheme of this culture method is shown in Fig. 1 [0084]. In addition, suspension culture was carried out in the same manner as described above except that the sorting for Corin on Day 12 was not carried out, to provide a control [0085].
  As such, the specification solely provides specific guidance to culturing pluripotent stem cells on an Laminin 511E8 extracellular matrix for a total time period of 12 days that support steps (a)-(d) instead of any extracellular matrix.  The specification fails to provide specification guidance to a culture of pluripotent stem cells on any other extracellular matrix which is unpredictable.
For example, Berry (Cells Tissues Organs 2018; 205: 331-349) teaches it is clear that methods to drive neuronal maturation in vitro are warranted. Topographic substrates mirroring the structural cues provided by the extracellular matrix have been shown to influence neuronal differentiation from iPSC, with specific topographies altering yes-associated protein expression and in turn affecting the neural differentiation capacity of cultured cells (p 340, 2nd column last paragraph bridge p 340 1st column 1st paragraph). Dakhore (Stem Cells International, Volume 2018, 1-18, 2018) notes that feeder-free extracellular matrices (ECMs) which mimic the conditions that feeders provided, for hPSCs while reducing the dependency on xenogeneic α6β1 receptor, the primary receptor for these laminin isoform (p 10, 1st column 1st paragraph). 
As such, the art teaches that culturing pluripotent stem cells of any sort of extracellular matrix will not predictably culture human pluripotent stem cell into neuronal potential differentiation due (i) to cues provided by the extracellular matrix have been shown to influence neuronal differentiation from iPSC, with specific topographies altering yes-associated protein expression and in turn affecting the neural differentiation capacity of cultured cells and (ii) specific laminin isoforms would be able to support the attachment and proliferation of undifferentiated hPSCs. As such, the art fails to enable a method of culturing pluripotent cell on any extracellular medium other than laminin 511E8.
As a second issue the claims broadly embrace culturing the pluripotent stem cells on the claimed extracellular matrix for steps (i) (a)-(d) for at least 10 days. 
The specification very narrowly teaches culturing the pluripotent stem cells on laminin only for 12 days (example 1, figure 1). Neither the art not the specification teaches timeline of more than 12 days other than 12 days as taught in the specification, therefore, the breadth of the claims encompassing the timeline of at least 10 days and steps (a)-(d) each of at least one day is not enable because the specification fails to provide specific guidance to a media solely comprising timeline as claimed that will predictably culture pluripotent stem cells on any extracellular matrix and ultimately arriving at suspending the cells and collecting Corin- and/or leucine-rich repeats and 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632